TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00267-CV



                                  In re People Thomas H. Hollowell


                       ORIGINAL PROCEEDING FROM LLANO COUNTY



                                 MEMORANDUM OPINION


                A document entitled “Habeas Corpus to Third Court of Criminal Appeals,

Austin Texas” was filed with this Court requesting that we compel the release of “People Thomas

H. Howard” from incarceration. It later lists as the detainee “People Thomas H. Hollowell” and

asks for Hollowell’s release. This appears to be an application for writ of habeas corpus filed for the

first time in this court of appeals rather than an appeal of a ruling on an application for writ of habeas

corpus filed in a trial court.

                We lack jurisdiction over this application. The courts of appeals in Texas lack

jurisdiction to consider a post-conviction application for the writ of habeas corpus in felony cases

and in cases in which the applicant seeks relief from an order or judgment of conviction ordering

community supervision. See Tex. Code Crim. Proc. arts. 11.07, 11.072; see also Ex parte Williams,

561 S.W.2d 1, 2 (Tex. Crim. App. 1978); In re Briscoe, 230 S.W.3d 196, 196-97

(Tex. App.—Houston [14th Dist.] 2006, orig. proceeding). We also lack original jurisdiction over

habeas applications complaining of confinement on a misdemeanor charge. See Tex. Code Crim.

Proc. art. 11.09.
              Lacking jurisdiction, we must and do dismiss this application.




                                            Jeff Rose, Chief Justice

Chief Justice Rose, Justices Goodwin and Field

Filed: June 24, 2015




                                                 2